WILLIAM A. BABLITCH, District Attorney, Portage County
You have requested my opinion concerning the proper way to number certified survey maps as required by sec. 236.34 (2), Stats. This section provides, in part:
"Certified survey maps prepared in accordance with sub. (1) shall be numbered consecutively by the register of deeds and shall be recorded in a bound volume to be kept in the register of deeds' office, known as the `Certified Survey Maps of . . . County'. . . ."
You refer to two interpretations of sec. 236.34 (2), Stats., presently being implemented in Wisconsin.
In one case, a name is given the map, such as John Doe survey map no. 1, indicating the name of the owner and the number of the survey under that ownership. If two or more maps are recorded by a single owner, they are entered under his name and numbered consecutively. This, together with the volume and page, is considered by some Registers' of Deeds as being numbered consecutively under the statute in question.
In the second case, every certified survey recorded within a county is entitled ". . . County Certified Survey No. __." The number indicates the order of filing of a certified survey without regard to ownership. *Page 35 
I am of the opinion that consecutive numbering of certified surveys without dependent reference to ownership is the method required by law, and that any other system employed would not comply with the requirements of sec. 236.34 (2), Stats. However, parenthetical reference on the survey plat to ownership, developer or surveyor is not prohibited if the plat is otherwise consecutively numbered.
The determination of this question involves the meaning of the phrase, "to be numbered consecutively." In sec. 990.01, Stats., the statutory provision governing the construction of laws, words and phrases, we find, in subsec. (1), "All words and phrases shall be construed according to common and approved usage; . . ."
The essence of the word "consecutive" as applied to numbering in succession, as following in a series or in a regular order.Webster's Third New International Dictionary (1961 ed.), p. 482,Black's Law Dictionary (4th ed.), p. 376.
Since sec. 236.34 (2), Stats., makes no reference to numbering with regard to ownership and provides for recording in volumes entitled "Certified Survey Maps of . . . County," the common meaning of consecutive numbering in this instance requires successive numbering of maps designed as ". . . County Certified Survey No. . . ." Section 236.34 (3), Stats., confirms this conclusion in providing that "the parcels of land in the map may be described by reference to the number of the survey, the volume and page where recorded, and the name of the county . . ."
Valid considerations support the legislative mandate as well as the conclusion I have reached in this opinion. The requirement of consecutive numbering makes reference to certified survey maps easier, simpler and freer from the possibility of error. Subsequent reference to a particularly numbered map will require reference to that numbered map only without the necessity of referring to a name or other index, or without the possible danger that XYZ Development Corporation might have inadvertently filed more than one "XYZ Development Corporation Certified Survey Map, No. 7" (for instance).
Section 236.34 (3), Stats., further indicates the importance of a uniform filing procedure for certified surveys in their use for determining future assessments, taxation, devise, descent and *Page 36 
conveyance purposes. I, therefore, conclude that sec. 236.34 (2), Stats., refers to consecutive numbering of certified survey maps without regard to ownership and that such numbers are to continue in succession regardless of volume numbers of the recording volumes.
RWW:WHW